DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on October 8, 2020, claims 1-20 are amended per applicant’s request.  Therefore, claims 1-22 are presently pending in the application. 

Terminal Disclaimer
	The terminal disclaimers filed on April 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application serial No. 17/210244 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 has been received and considered by the examiner.  See attached form PTO-1449.








	

Allowable Subject Matter
Claims 1-22 are allowed based on Applicant's amended claims filed on 10/8/2020. Present amendment overcome previews rejection and there are some related prior art (see PTO-892) but does not fully teach amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

BELIX M. ORTIZ DITREN
Primary Examiner
Art Unit 2164



/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        April 28, 2021